     Case 2:19-cv-00311-KJM-CKD Document 35 Filed 08/21/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DARREN HARRIS,                                   No. 2:19-cv-0311 KJM CKD P
12                      Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    GAVIN NEWSOM, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

18   1983. On October 11, 2019, the court screened plaintiff’s amended complaint as the court is

19   required to do under 28 U.S.C. § 1915A(a). The court found as follows:

20                 Plaintiff complains that he has been denied an early parole hearing
                   as provided for in article 1, section 32 of California’s Constitution
21                 which became law in 2016. This section provides for early parole
                   consideration for persons convicted of “a nonviolent felony offense”
22                 that meet other criteria as well. According to plaintiff, he stands
                   convicted of robbery.
23
                   Section 32(b) directs the Secretary of the California Department of
24                 Corrections and Rehabilitation to “adopt regulations in furtherance
                   of” the other provisions of section 32. In response to this directive,
25                 the Secretary promulgated, among other regulations, Cal. Code Regs.
                   tit 15 § 3495. In § 3495, subsection(b), “violent felony” is identified
26                 as any crime listed in subdivision (c) of section 667.5 of the
                   California Penal Code. “Any Robbery” appears on that list. This
27                 being the case, the provisions in article 1, section 32 of California’s
                   Constitution granting early consideration for parole do not apply to
28                 plaintiff.
                                                      1
     Case 2:19-cv-00311-KJM-CKD Document 35 Filed 08/21/20 Page 2 of 3

 1                  On page 7 of his amended complaint, plaintiff asserts “[i]n 1988,
                    plaintiff was convicted of a non-violent robbery.” To the extent
 2                  plaintiff challenges the Secretary’s definition of “violent felony” for
                    purposes of article I, section 32, his claim arises under California
 3                  law1 and this court does not have jurisdiction. See 28 U.S.C. § 1330
                    et seq. Plaintiff is free to raise such a claim in a California court.
 4                  There are no facts in plaintiff’s complaint which amount to a claim
                    arising under federal law.
 5
                    In light of the foregoing, the court will recommend that plaintiff’s
 6                  amended complaint be dismissed for failure to state a claim upon
                    which relief can be granted. Leave to amend will not be granted a
 7                  second time, as that appears futile.

 8           On August 18, 2020 the district court found as follows with respect to the court’s October

 9   11, 2019 findings and recommendations:

10                  The magistrate judge is correct that plaintiff does not have a claim
                    under Article 1, Section 32 of the California Constitution. However,
11                  plaintiff appears to attempt pleading several other claims under the
                    United States Constitution. See Am. Compl., ECF No. 17, at 8
12                  (referencing “procedural due process,” “plaintiff’s liberty interest,”
                    and whether “deprivation procedures were constitutionally
13                  sufficient”); id. at 13 (referencing the Fourteenth Amendment and
                    alleging defendants violated the prohibition against “cruel or unusual
14                  punishment” by “excessive incarceration”). The magistrate judge
                    does not address those claims in the Findings and Recommendations;
15                  therefore the court REFERS the matter back to the magistrate judge
                    for the limited purpose of addressing those claims.
16

17           As the district court judge notes, plaintiff’s amended complaint includes references to the

18   Eighth Amendment and the Due Process Clause of the Fourteenth Amendment. However, as the

19   court found in the October 11, 2019 findings and recommendations, there are no facts which

20   support any claim arising under either Amendment or any other federal law.

21           Plaintiff has no right to parole consideration under the Eighth Amendment or any other

22   federal law. Swarthout v. Cooke, 562 U.S. 216, 220 (2011). To the extent a state law provides

23   for parole for a particular inmate, a liberty interest protected by the Due Process Clause of the

24   Fourteenth Amendment is created. Id. at 219-220. Here, there are no facts indicating plaintiff

25   /////

26
     1
27     In In re Edwards, 26 Cal. App. 5th 1181, 1189 (2d. Dist. 2018) the California Court of Appeal
     identifies principles of California law applicable in determining whether regulations adopted
28   pursuant to article I, section 32 are valid under California law.
                                                         2
     Case 2:19-cv-00311-KJM-CKD Document 35 Filed 08/21/20 Page 3 of 3

 1   has a right to early parole consideration under Article 1, Section 32 of the California Constitution.

 2   This being the case, he presents no protected liberty interest.

 3           As suggested above, it appears plaintiff’s primary complaint is the Secretary’s definition

 4   of “violent felony” for purposes of Article I, Section 32. Again, there are no facts before the

 5   court indicating the definition violates any aspect of federal law.2 If plaintiff believes the

 6   definition violates some aspect of California law, he should seek relief in a California court.

 7           In accordance with the above, IT IS HEREBY RECOMMENDED that:
 8           1. Plaintiff’s amended complaint be dismissed for failure to state a claim upon which

 9   relief can be granted; and

10           2. This case be closed.

11           These findings and recommendations are submitted to the United States District Judge

12   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

13   after being served with these findings and recommendations, plaintiff may file written objections

14   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

15   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

16   time waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

17   Cir. 1991).

18   Dated: August 20, 2020
                                                       _____________________________________
19
                                                       CAROLYN K. DELANEY
20                                                     UNITED STATES MAGISTRATE JUDGE

21

22

23   1
     harr0311.frs3
24

25

26
27   2
       In California, robbery is “the felonious taking of personal property in the possession of another,
     from his person or immediate presence, and against his will, accomplished by means of force or
28   fear.” Cal. Penal Code § 211.
                                                        3
